Title: To George Washington from Major General John Armstrong, 30 December 1777
From: Armstrong, John
To: Washington, George



	Camp near Bartholomews [Pa.] 30th Decer [1777]
Dear General

My last letter to the Council of this State was wrote in consequence of yr Excellencys desire, that the militia shou’d be maintain’d thro’ this winter in the same numbers & succession as they have been in the cource of the Campaign; which requisition I urged with some Argument drawn from the exposed Situation of this Side the Scuylkill & the inexpedience of dividing the Continental Army. On this Side, at first view I thought of the number of two thousand thro’ the Winter, but on farther observation, and taking into consideration a variety of things I’m now of Opinion that One thousand may answer all the purposes upon this Station that wou’d be derived from double that number, and the difference in point of convenience & expence will be very great, as well to the Militia themselves, as to the publick. From these motives, I have by this Express wrote the Council, the Same Sentiment, in order to prevent grumbling (not that I have heard of any) or the exertion of unnecessary measures; informing them at the same time, I shou’d write your Excelly whereby you shou’d have the earliest Opportunity of Correcting the error, shou’d you think it Such—acquainting them also,

that I did not certainly know whether you wou’d require any militia on the South Side of Scuylkill for the Winter, but immagin’d not. I have also recommended the provision of 20 or 30 Light Horse on this Station, adding only a peradventure, you might provide them. If this last is wrong it will be easily Corrected—I am Strickeing off what extra expence I can by ordering weak Teams to their Owners—and the Artillery men hired at the high expence of Substitutes when free to be discharged—The two Brass Field pieces & Ordnance Stores, not being able to See a probability of their real use this Winter, have Order’d to a Coll Gibbons’s considerably in the rear of your Encampment, and Shall employ the Artillery men untill free, as musquetry. General Potter came here this evening & tells me you had wrote me as of this morning or yesterday—which letter is not come to hand. I hope to wait on you before this week is quite out if not froze by the way—And am Dear Sir most respectfully Yours

John Armstrong


P.S: In a late dreaming exercise led on by the delusions of Sleep or perhaps by the Coldness of my limbs, I immagined my Self Authorized to grant you two Months leave of absence, or the Alternative of Sending for Mrs Washington, a generous glass of wine on yr Table & rideing more or less on horseback almost every dry day!


J:A.
